Title: Thomas Jefferson to Charles F. Kupfer, 25 June 1819
From: Jefferson, Thomas
To: Kupfer, Charles F.


          
            Sir
             Monticello June 25. 19.
          
          My letter of June 15. informed you that having written to messrs Smith and Riddle for a supply of window glass before I heard of their failure, & not hearing from them, I apprehended their connection with the manufactory might have ceased, and I therefore requested the supply from you. I yesterday recieved a letter from mr Smith informing me he had delivered the glass to Capt Peyton for me, of which I think it proper to give you notice in order to prevent a double supply. I salute you with respect.
          
            Th: Jefferson
          
        